                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

DENISE OCASIO and CARMELO
OCASIO,

       Plaintiffs,

v.                                                                Case No: 8:13-cv-1962-T-36AEP

C.R. BARD, INC. and BARD
PERIPHERAL VASCULAR, INC.,

      Defendants.
___________________________________/

                                             ORDER

       This matter comes before the Court upon Defendants’ Motion to Strike Expert Reports and

to Extend Deadlines Pending Resolution of Plaintiffs’ Motion to Substitute Experts (Doc. 156),

Plaintiffs’ response thereto (Doc. 157), and Defendant’s reply (Doc. 160).           In the motion,

Defendants request that the Court strike the expert report of Dr. Darren R. Hurst and any reports

that rely on Hurst’s report. Doc. 156. Defendants have withdrawn their request to extend

deadlines. Doc. 166. The Court, having considered the motion and being fully advised in the

premises will, grant the Motion to Strike and deny the request for extension as moot.

I.     BACKGROUND

       In June of 2015, this case was prepared for trial. Doc. 139. However, because of common

questions of fact with numerous other actions, on August 20, 2015, the United States Judicial Panel

on Multidistrict Litigation transferred this case to the United States District Court for the District

of Arizona to centralize the proceedings. Doc. 142. This case was remanded to this Court

approximately three-and-one half years later on January 30, 2019, with various issues remaining

to be tried. Doc. 148 at 1.
       Upon remand, Plaintiffs requested to substitute new experts for two of their previously

designated expert witnesses. Doc. 148. The Court granted the request with respect to one expert,

but denied Plaintiffs’ requested substitution of Hurst in place of Dr. Jeffrey E. Hull. Doc. 163.

       Prior to the Court ruling on the Order, Plaintiffs served Defendants with Plaintiffs’ Second

Supplemental Expert Witness Designation (“Expert Witness Designation”). Doc. 156-2. The

Expert Witness Designation included Hurst. Id. at 3. Additionally, another designated expert

witness, Robert O. Ritchie, relied on Hurst’s expert report. Doc. 156 at 3. Defendants move to

strike Hurst’s expert report, as well as the portion of Ritchie’s expert report that relies on Hurst’s

report. Id.

       Plaintiff’s oppose Defendants’ Motion to Strike. Doc. 157. Plaintiffs state that they

provided Hurst’s expert report in the event that their Motion to Substitute was granted so as to

avoid any unnecessary delay. Id. at 3. Otherwise, Plaintiffs reiterate their arguments in favor of

substitution. Id. at 3-6. Other than to recognize that Defendants also move to strike the portions

of Ritchie’s report that rely on Hurst’s report, Plaintiffs do not address this argument. Id. at 3.

II.    DISCUSSION

       Plaintiffs present no argument that Hurst’s expert report should not be stricken should the

Court deny their Motion to Substitute, or that the portions of Ritchie’s report that rely on Hurst’s

report should not also be stricken upon such a ruling. The Court did, ultimately, deny the Motion

to Substitute Hurst for Hull. Doc. 163. Accordingly, the Court is unaware of any reason the

Motion to Strike should not be granted. Accordingly, it is

       ORDERED:

       1.      Defendants’ Motion to Strike Expert Reports and to Extend Deadlines Pending

Resolution of the Plaintiffs' Motion to Substitute Experts (Doc. 156) is GRANTED-in-part and



                                                  2
DENIED-in-part. Defendants’ Motion to Strike Hurst’s expert report and the portions of

Ritchie’s report that rely on Hurst’s report is GRANTED. Defendants’ request to extend deadlines

is DENIED as moot.

       DONE AND ORDERED in Tampa, Florida on January 21, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                               3
